[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 581 
This is an appeal from an order of the General Term, substantially affirming an order of the Special Term, which vacated the satisfaction of a judgment, given upon a settlement of the cause of action, in a suit to recover damages for the negligent killing of the plaintiff's intestate by the defendant. The motion was originally made on behalf of the plaintiff andalso her attorneys, and the satisfaction of the judgment was vacated by the Special Term absolutely, so far as the attorneys were concerned, and as to the plaintiff, upon the condition that she should, within ten days, repay to the defendant the sum of one thousand dollars received by her on the settlement of the action, and release all claims to the further sum of thirty-five hundred dollars, which had been deposited with the Rochester Safe and Deposit Company to her credit, as security for the costs and claims of her attorneys.
Both the defendant and the plaintiff appealed from this order. The defendant from that part which vacated the judgment absolutely so far as the plaintiff's attorneys were concerned; and the plaintiff from so much thereof as imposed a condition upon her right to have the judgment vacated absolutely as to herself.
The General Term affirmed the order, upon defendant's appeal, and modified that part of it which required the plaintiff to restore, within ten days, the sum of $1,000 to defendant; by providing in lieu thereof, that such sum should be deducted from the existing judgment, or any final judgment which should be recovered in the action. From this order the defendant appeals to this court.
The undisputed facts show that the action was prosecuted by the plaintiff, as administratrix, to recover damages for the death of her husband occasioned by the alleged negligence of the defendant, and resulted in a judgment for the plaintiff, in June, 1887, of about $6,000, damages and costs. This judgment, on appeal to the General Term, was affirmed in that court and the defendant appealed from that affirmance to this court. In August, 1890, while this latter appeal was pending the plaintiff applied to the defendant for a settlement of the *Page 584 
action, and, after some negotiation, an agreement was reached between the parties whereby the defendant agreed to pay the plaintiff the sum of forty-five hundred dollars, one thousand dollars in cash, and the further sum of thirty-five hundred dollars to be deposited to the plaintiff's credit in the Rochester Safe and Deposit Company, to be drawn by her only after procuring and delivering to the defendant a release by her attorneys of all claims against such judgment, or the cause of action represented thereby. Immediate notice of this settlement was given to the plaintiff's attorneys by the defendant and they were also notified to present a statement of their claims on such judgment and cause of action, to defendant. After several months' delay such a statement was made and presented, whereby it appeared that such attorneys made claims for costs, counsel fees, and money loaned, aggregating about three thousand dollars. Under the instructions of the plaintiff the defendant declined to pay this sum; but offered to pay any advances made by them together with $1,500 in addition thereto, and their disbursements. This offer was declined, whereupon this motion was made. It was founded upon an affidavit of one of plaintiff's attorneys, giving a statement of the proceedings in the action and a history of his firm's transactions with the plaintiff; and an affidavit of the plaintiff, dated December 9, 1890, imputing fraud and misrepresentation to the defendant in effecting the settlement, and giving what purported to be a history of the negotiation for such settlement. Proof was also made of the service of notice by plaintiff's attorneys on defendant, in January, 1889, of the existence of a lien in their favor on several causes of action against the defendant, including that of the plaintiff, and upon any verdicts, reports, decisions or judgments rendered, or to be rendered therein, for their services as attorneys for the plaintiff therein, and forbidding any settlement of such actions, or any payment thereon, except to said attorneys or to their order. A copy of a stipulation signed by the plaintiff, entitled in the action and dated June 13, 1888, was also read on the hearing, to the effect that her attorneys were entitled to have one-third of the recovery in *Page 585 
such action, over and above the taxable costs and disbursements, and that no settlement should be made without their consent. No offer to return to the defendant the money received by the plaintiff on the settlement was ever made by the plaintiff or her attorneys, nor was any willingness expressed by them to release the money deposited with the Trust and Deposit Company from the conditions upon which it was held by such company. On the contrary, the proofs show that the plaintiff has expended all of the moneys received by her, and has no property from which she can raise money to restore the amount paid to her by the defendant on the contract of settlement.
The defendant produced a number of affidavits made by its president, secretary, attorneys and others, containing proof tending to show that its conduct in respect to the settlement of the action was fair and honorable, and offering to rescind the settlement and to cancel the discharge of the judgment upon the return of the money paid by it to the plaintiff. An affidavit made by the plaintiff on December 31, 1890, retracting all statements contained in her moving affidavit, tending to show any misrepresentation or unfair practice on the part of the defendant or its officers or agents in effecting said settlement, was also presented to the court.
We have carefully read the evidence presented on the hearing intended to support the charge that the settlement was induced by fraud or misrepresentation on the part of the defendant and its agents, and we are of the opinion that it fails to sustain such a charge. If there were statements in the plaintiff's original affidavit which tended to support such a charge, they were retracted by the subsequent affidavit made by her, and left the case substantially destitute of any proof upon which an imputation of fraud could justly be predicated. The defendant, on the argument of the original motion, voluntarily offered to rescind the agreement for a settlement and to cancel the satisfaction of the judgment, if the plaintiff would restore the defendant to the position which it occupied before the settlement was made. This offer was unnoticed by the *Page 586 
plaintiff's attorneys and the argument of the motion proceeded. We think this offer embraced all of the relief to which the plaintiff was then entitled, and upon her neglect to accept it, the motion should have been denied.
We may, for the purpose of this discussion, assume that the plaintiff showed a case for rescission upon the condition that she restored the money received by her on the settlement. This condition, however, could not be disregarded, and without restoration no rescission could lawfully be had. The rule is elementary that a party cannot rescind a contract for fraud without acting promptly on its discovery and restoring whatever has been received upon it. (Masson v. Bovet, 1 Den. 69.)
This principle was applied in the case of Gould v. CayugaCo. Nat. Bank (86 N.Y. 75), where it was said that "one who seeks to rescind a compromise of a disputed claim on the ground of fraud must promptly, on the discovery of the fraud, restore, or offer to restore, to the other party whatever he has received by virtue of it, if of any value." The excuse made by the plaintiff's attorneys that it was impossible for her to repay the money received on settlement, because she had spent it, is too groundless to require discussion. At least the plaintiff's attorneys could have joined their client in releasing the moneys deposited from the operation of their lien, but they expressed no willingness to do even this, and the motion was pressed regardless of the principle requiring restoration to be made. The substitute for a restoration ordered by the General Term was totally inadequate to satisfy the requirements of the rule. It depended, if a new trial was had, upon the contingency of a final judgment for the plaintiff, and in case the defendant succeeded on such new trial, it left the money paid in the possession of the plaintiff, and its loss by the defendant unavoidable.
We are, therefore, of the opinion that the plaintiff failed to show a case entitling her to a rescission and a cancellation of the satisfaction of judgment.
It is claimed, however, that the plaintiff's attorneys stand in *Page 587 
a better position in regard to relief from the satisfaction of the judgment than the plaintiff does, by reason of their alleged lien for costs and agreed compensation, and that they having moved on their own behalf, are entitled to rescind the contract, although such relief be denied to the plaintiff.
We are of the opinion that the existence of such a lien in favor of the attorneys does not confer a right on them to stand in the way of a settlement of an action which is desired by the parties, and which does not prejudice any right of the attorneys. We do not think that such an agreement deprives a party of the right to control the management of his own cause, and to determine when the litigation shall cease and how far it shall be extended. The client still remains the lawful owner of the cause of action and is not bound to continue the litigation for the benefit of his attorneys when he judges it prudent to stop, provided he is willing and able to satisfy his attorneys' just claims. In fact the lien under the agreement was intended for and operates only as a security for the attorneys' legal claims, and unless those are prejudiced by the client's contract, she has unrestricted control of the subject of the action, and the terms upon which a settlement shall be effected. (Pulver v. Harris,52 N.Y. 73; Coughlin v. N.Y.C.  H.R.R.R. Co., 71 N.Y. 448.)
If it were permitted to the plaintiff's attorneys to continue the action for any purpose, it could be done only at their own expense and for the sole purpose of collecting their claims against the plaintiff. (Randall v. Van Wagenen, 115 N.Y. 527. ) The right of recovery in such a case would be limited by the extent of their lien, and we are unable to see how they would be benefited by being permitted to prosecute such an action. They now have recourse to an ample fund provided by the settlement for the payment of their lawful charges against the plaintiff, but if they are compelled to try their cause again they can get no more than their lawful charges in any event and might, possibly, be defeated, in which event they would lose their entire claim.
It seems to us that the plaintiff's attorneys have no grievance *Page 588 
to complain of, or injuries to be redressed by the courts. The provision of an ample fund created by the parties to secure their claims, is a complete refutation of the theory that the settlement was intended to defraud them, and their case is thus placed outside of the authorities holding that settlements made for such purposes will be set aside. (Randall v. Van Wagenen,supra.)
We know of no case which authorizes an attorney to continue a litigation for his own benefit at the expense of his client after sufficient provision for the satisfaction of his just claims is made by the parties.
The laches of the attorneys in making an attempt to rescind the agreement of settlement, would also seem to furnish sufficient reason why the motion in question should be denied. They were informed of the terms of the agreement of settlement in August, immediately after it was made, and raised no objection thereto until nearly four months after that time. In the meantime the plaintiff had expended the money received by her on the settlement and had become unable to return that sum to the defendant. The attorneys had also treated with the defendant in regard to the payment of their claims against the plaintiff, and manifested no dissatisfaction with the settlement until after they found that their charges against the plaintiff were to be subjected to discussion and investigation. We do not think that they acted with that promptness which the rule governing the rescissions of contracts requires.
We are, therefore, of the opinion that the orders of the General and Special Terms should be reversed and the motion denied. This proceeding having been instituted by the plaintiff's attorneys for their own benefit, they should be charged with the costs of their unsuccessful efforts.
The fact that the judgment in the original action cannot, on account of errors in the record, be supported in this court, affords an additional reason why the settlement of the action heretofore made should, in the interest of all parties, be held to be a valid contract.
The orders of the General and Special Terms should, therefore, *Page 589 
be reversed and the motion denied, with costs in all courts to be paid by plaintiff's attorneys.
All concur.
Orders reversed.